Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 4, reference character “401”
Figure 5, reference character “501”, “502”, “503”, “504”, “505”, “507”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "operation 205", Page 8, line 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it lacks to provide a descriptive summary of the disclosure.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
 Page 8, line 19 recites “operation 205” which is not shown in the Drawings. 
Appropriate correction is required.
Claim Objections
Claims 2, 5, and 9 are objected to because of the following informalities:  
Claims 2, 5, and 9 are shown to be claiming same subject matter as they are exact copy of each other with a dependency on claim 1. It seems that dependency of each of the claims should be as follow:
Claim 2 should be dependent on claim 1.
Claim 5 should be dependent on claim 4
Claim 9 should be dependent on claim 8
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
The independent claim 1 is directed to the abstract idea of:
	“A method of determining a loss function, the method comprising: determining a reference quantization index by quantizing an original input signal; inputting the original input signal to a neural network classifier and applying an 5activation function to an output layer of the neural network classifier; and determining a total loss function for the neural network classifier using an output of the activation function and the reference quantization index.”
	The limitations of “determining…”, “inputting…”, and  “determining…”, under broadest reasonable interpretation, as drafted, covers a human performing mental processes and utilizing concepts. An ordinary person skilled in the art would be able to get quantization index by utilizing relevant computational concepts using pen and paper. For example, a human would be able to use an input signal of finite range and divided it into equal step size to get the quantization index. A human would also be able input an input signal into a neural network and apply activation function to an output layer of the neural network classifier by using pen and paper alongside relevant mathematical concepts. The neural network classifier mentioned within the claim lacks a specific integration within the method claim as it is shown to be only receiving and outputting data. Also, depending on the complexity of the neural network, human would be able to perform relevant corresponding calculation manually using pen and paper. The determining loss function step can also be performed by a human either mentally or with simple mathematical computation using pen and paper. For example, a person would be able to 
This judicial exception is not integrated into a practical application since claim 1 does not present any additional elements and fails to amount to significantly more than the judicial exception. As discussed above, the claim is directed to an abstract idea making it ineligible for patent.
	The dependent claims 2, 5, and 9 are directed towards the abstract idea of activation function used at the output layer of neural network classifier being SoftMax. The limitation of using SoftMax as the activation function is only specifying a computation concept that is being used which a human can very well perform on the output data of activation function either mentally or mathematical by using pen and paper. The dependent claims 3, 6, and 10 are directed towards the abstract idea of total loss function being determined by loss function for cross entropy (claim 3); combination of loss function for cross entropy and loss function of an index (claim 6); and combination of loss function for cross entropy and loss function of reconstruction (claim 10). Similar to claim 2, here the claims are being used to specify which concept are being utilized to determine the total loss function. Using the mentioned calculation concept in each claim, a human would be able to find the total loss function either by doing computation on pen and paper or by mental processes.
The dependent claim 7 is directed towards the abstract of “the neural network classifier sets a quantization level when the reference quantization index is determined by quantizing the input signal as a class and trains a neural network.” As mentioned for claim 1, under broadest reasonable interpretation, computation and concepts utilized by a neural network classifier can be performed by a human either mentally or using pen and paper. Therefore, setting quantization level when reference quantization index is found to train a neural network is something that can be performed by a human. For example, A human skilled in the art would be able to determine quantization index of input by 
Dependent claims 2-3, 5-7, and 9-10 do not impose the judicial exception being integrated into a practical applicant and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The independent claim 4 is directed to the abstract idea of:
	“A method of determining a loss function, the method comprising: determining a reference quantization index by quantizing an original input signal; inputting the original input signal to a neural network classifier and applying an activation function to an output layer of the neural network classifier; determining a predictive quantization index from a maximum value for an output of 20the activation function; and determining a total loss function for the neural network classifier using the reference quantization index and the predictive quantization index.”
	The limitations of “determining…”, “inputting…”, “determining”, and “determining…” under broadest reasonable interpretation, as drafted, covers a human performing mental processes and utilizing concepts. An ordinary person skilled in the art would be able to get quantization index by utilizing relevant computational concepts using pen and paper. For example, a human would be able to use an input signal of finite range and divided it into equal step size to get the quantization index. A human would also be able input an input signal into a neural network and apply activation function to an output layer of the neural network classifier using pen and paper alongside relevant mathematical concepts. The neural network classifier mentioned within the claim lacks a specific integration within the method claim as it is shown to be only receiving and outputting data. Also, depending on the complexity of the neural network and human would be able to perform relevant corresponding calculation using pen and paper. Determining of predictive quantization can also be performed by human through mental analysis of activation function output and selecting the highest value to calculate 
This judicial exception is not integrated into a practical application since claim 4 does not present any additional elements and fails to amount to significantly more than the judicial exception. As discussed above, the claim is directed to an abstract idea making it ineligible for patent.
The independent claim 8 is directed to the abstract idea of:
	“A method of determining a loss function, the method comprising:  10determining a reference quantization index by quantizing an original input signal; inputting the original input signal to a neural network classifier and applying an activation function to an output layer of the neural network classifier; determining a predictive quantization index from a maximum value for an output of the activation function;  15determining a reconstructed input signal by performing inverse quantization on the predictive quantization index; and determining a total loss function for the neural network classifier using the original input signal and the reconstructed input signal.”
	The limitations of “determining…”, “inputting…”, “determining…”, “determining…”, and “determining…”, under broadest reasonable interpretation, as drafted, covers a human performing mental processes and utilizing concepts. An ordinary person skilled in the art would be able to get quantization index by utilizing relevant computational concepts using pen and paper. For example, a human would be able to use an input signal of finite range and divided it into equal step size to get the quantization index. A human would also be able input an input signal into a neural network and apply activation function to an output layer of the neural network classifier using pen and paper alongside relevant mathematical concepts. The neural network classifier mentioned within the claim lacks a 
This judicial exception is not integrated into a practical application since claim 8 does not present any additional elements and fails to amount to significantly more than the judicial exception. As discussed above, the claim is directed to an abstract idea making it ineligible for patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Toth (Document ID: US-20060251330-A1  in view of Garcia (Document ID: US-20190258928-A1)
Regarding claim 1, Toth teaches:
A method of determining a loss function, the method comprising: determining a reference quantization index by quantizing an original input signal; (Fig 18c, claim 44, and Paragraph 0410, Shows input data being Quantized and getting quantization factor. Associating the reference quantization to the error factor calculation shown in Paragraph 0428, lines 9-16, the reference quantization would be Qprev which is previously determined quantization factor using the neural network in Fig 18c. Since Qprev is shown to be used as comparison, it can be assumed that same input is used so that a clear error factor can be found. 
determining a total loss function for the neural network classifier using an output of the activation function and the reference quantization index (Toth Fig 18c, Paragraph 0428, lines 9-16). Here, error factor calculation is shown, which under broadest reasonable interpretation can be considered as the loss function. Where Q would be the quantization value found using activation function at the output of the neural network. Moreover, Qprev, which is previously calculated quantization factor found using the neural network in Fig 18c, can be assumed to be reference quantization found prior to determining the current Q value. 
Here, Toth fails to teach the activation function being used at the output layer which is taught by Garcia (Fig 1 and 2, Paragraph 0031, lines 1-10; Paragraph 0032 and 0033). The use of activation function at the output layer of neural network is taught in Paragraph 0031, lines 1-10; Paragraph 0032 and 0033. Thus, showing that it is normal to use activation at outer layer to get 

Furthermore, Toth fails to specifically mention that “inputting the original input signal to a neural network classifier and applying an 5activation function to an output layer of the neural network classifier;”
 Garcia does teach a neural network being processed using activation function. As seen in Garcia, figure 7 and 8, input data is sent into an artificial neural network (ANN), where activation function is used to get output for neural network (Fig 1 and 2, Paragraph 0031, lines 1-10; Paragraph 0032 and 0033). It can be seen that activation function is used for each layer which includes the output layer of neural network. Garcia is considered analogous art to the claimed invention because it is also aimed toward input data processing using neural network and getting error function. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network as taught by Toth with usage of activation function as taught by Garcia to optimally process the data for training by applying appropriate parameters and derivatives (Paragraph 0042). Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known 
Regarding Claim 7, Toth in view of Garcia teaches method of determining a loss function in claim 1,
“Wherein the neural network classifier sets a quantization level when the reference quantization index is determined by quantizing the input signal as a class and trains a neural network.”
As mentioned for claim 1, Toth does teach the finding the quantization factor using input signal. However, it fails to mention the quantization factor being used for training which is taught by Garcia (Paragraph 0063 and fig 4 and 7). Here, training logic used to train derived neural network 730 is using quantized output of neural network which has being found by processing input data in the base artificial neural network (base ANN) 700. The quantized values are mentioned to be used as the ground truth to train the derived ANN 730 which fulfils the claim limitation of setting a class for training neural network. Garcia is considered analogous art to the claimed invention because it is also aimed toward input data processing using neural network and getting the quantized value for training neural network. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network as taught by Toth with reference quantized value being used for training as taught by Garcia to better process the data by bring the output closer to expected output (Paragraph 0039, lines 1-7).
Claims 2-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (Document ID: US-20060251330-A1  in view of Garcia (Document ID: US-20190258928-A1) in view of Learning deep neural network using max-margin minimum classification error”).
Regarding claims 2, 5, and 9, Toth in view of Garcia teaches method of determining a loss function in claim 1. However, they fail to specifically mention SoftMax being used as the activation function at the output layer of neural network. 
Feng does teach SoftMax function being used at the output layer of the neural network classifier (Page 2677, Column 2, lines 9-16). Since it is mentioned that SoftMax is generally used at the output layer of the deep neural network, it is obvious to use SoftMax as an activation function on the neural network taught by Toth. Feng is considered analogous art to the claimed invention because it is also aimed toward input data processing using neural network and error/ loss function calculation. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network as taught by Toth in view of Garcia with inclusion of SoftMax activation function being used at the output layer as taught by Feng to train neural network quickly and achieve better performance (Page 2678, Column 1, line 26-29).
Regarding claim 3, Toth and Garcia teaches method of determining a loss function in claim 1, where Toth teaches an error factor determination function. However, it fails to specifically mention it being cross-entropy. 
Feng does teach cross entropy being used as the loss function (Page 2677, Column 2, lines 9-16; Equation 2, Page 2678, Column 1, line 16-18). Since it is mentioned that generally that loss function is calculated by cross entropy for deep neural network, it is obvious to use loss function for cross entropy for the neural network taught by Toth. Feng is considered analogous art to the claimed invention because it is also aimed toward input data processing using neural network and error/ loss function calculation. Therefore, it would have been obvious to one ordinary skilled in the art to use neural .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (Document ID: US-20060251330-A1 in view of Garcia (Document ID: US-20190258928-A1) and Xu (Document ID: US-10728553-B2)
Regarding claim 4, Toth teaches:
A method of determining a loss function, the method comprising: determining a reference quantization index by quantizing an original input signal; (Fig 18c, claim 44, and Paragraph 0410, Shows input data being Quantized and getting quantization factor. Associating the reference quantization to the error factor calculation shown in Paragraph 0428, lines 9-16, the reference quantization would be Qprev which is previously determined quantization factor using the neural network in Fig 18c. Since Qprev is shown to be used as comparison, it can be assumed that same input is used so that a clear error factor can be found. 
 “determining a total loss function for the neural network classifier using the reference quantization index and the predictive quantization index” (Toth Fig 18c, Paragraph 0428, lines 9-16). Here, error factor calculation is shown, which under broadest reasonable interpretation can be considered as the loss function. Where Q under broadest reasonable interpretation would be the predictive quantization value and Qprev, which is previously calculated quantization factor found using the neural network in Fig 18c, can be assumed to be reference 
Toth fails to specifically teach the claimed limitations:
 “inputting the original input signal to a neural network classifier and applying an activation function to an output layer of the neural network classifier; determining a predictive quantization index from a maximum value for an output of 20the activation function; “ 

Garcia does teach the claimed limitation of “inputting the original input signal to a neural network classifier and applying an activation function to an output layer of the neural network classifier;”. As seen in Garcia, figure 7 and 8, input data is sent into an artificial neural network (ANN), where activation function is used to get output for neural network (Fig 1 and 2, Paragraph 0031, lines 1-10; Paragraph 0032 and 0033). It can be seen that activation function is used for each layer which includes the output layer of neural network. Garcia is considered analogous art to the claimed invention because it is also aimed toward input data processing using neural network and getting error function. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network as taught by Toth with usage of activation function as taught by Garcia to optimally process the data for training by applying appropriate parameters and derivatives (Paragraph 0042). Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that 
Toth in view of Garcia fails to specifically teach the claim limitation, 
“determining a predictive quantization index from a maximum value for an output of 20the activation function; “

Xu does teach the claimed limitation of “determining a predictive quantization index from a maximum value for an output of the activation function” (Claim 1 and col 4, line 18-22). Here, it is shown that the quantization parameter value is predicted using the highest activation in the output layer of the neural network. Xu is considered analogous art to the claimed invention because it is also using neural network to process input data using quantization. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network to find quantization value as taught by Toth in view of Garcia by using highest activation function value at output layer as taught by Xu to improve neural network and preserve quality of the data being processed (claim 4 and abstract, QP here stands for quantization parameter).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (Document ID: US-20060251330-A1  in view of Garcia (Document ID: US-20190258928-A1) in view of Constantin (non-patent: “Accurate Road Detection from Satellite Images Using Modified U-net”).
Regarding claim 6, Toth and Garcia teaches method of determining a loss function in claim 1, where Toth teaches an error factor determination function. However, it fails to specifically mention it being in combination of cross-entropy and loss function of index.
Constantin does teach the claimed limitation “the total loss function is determined by a combination of a loss function for cross-entropy and a loss function of an index”. See “TRAINING PROCEDURE” section (Page 424, Col 2, line 17-30 and Page 425, Col 1, lines 1- 21) where loss function .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (Document ID: US-20060251330-A1 in view of Garcia (Document ID: US-20190258928-A1), Xu (Document ID: US-10728553-B2), and Mukherjee (US-20200186809-A1), and Bernal (Document ID: US-20180063538-A1).
Regarding claim 8, Toth teaches:
A method of determining a loss function, the method comprising: determining a reference quantization index by quantizing an original input signal; (Fig 18c, claim 44, and Paragraph 0410, Shows input data being Quantized and getting quantization factor. Associating the reference quantization to the error factor calculation shown in Paragraph 0428, lines 9-16, the reference quantization would be Qprev which is previously determined quantization factor 
Toth fails to specifically teach the claimed limitations:
 “inputting the original input signal to a neural network classifier and applying an activation function to an output layer of the neural network classifier; determining a predictive quantization index from a maximum value for an output of the activation function; determining a reconstructed input signal by performing inverse quantization on the predictive quantization index; and determining a total loss function for the neural network classifier using the original input signal and the reconstructed input signal.“ 
 
Garcia does teach the claimed limitation of “inputting the original input signal to a neural network classifier and applying an activation function to an output layer of the neural network classifier;”. As seen in Garcia, figure 7 and 8, input data is sent into an artificial neural network (ANN), where activation function is used to get output for neural network (Fig 1 and 2, Paragraph 0031, lines 1-10; Paragraph 0032 and 0033). It can be seen that activation function is used for each layer which includes the output layer of neural network. Garcia is considered analogous art to the claimed invention because it is also aimed toward input data processing using neural network and getting error function. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network as taught by Toth with usage of activation function as taught by Garcia to optimally process the data for training by applying appropriate parameters and derivatives (Paragraph 0042). Furthermore, one of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that 
Toth in view of Garcia fails to specifically teach the claim limitation, 
“determining a predictive quantization index from a maximum value for an output of the activation function; determining a reconstructed input signal by performing inverse quantization on the predictive quantization index; and determining a total loss function for the neural network classifier using the original input signal and the reconstructed input signal “
Xu does teach the claimed limitation of “determining a predictive quantization index from a maximum value for an output of the activation function” (Claim 1 and col 4, line 18-22). Here, it is shown that the quantization parameter value is predicted using the highest activation in the output layer of the neural network. Xu is considered analogous art to the claimed invention because it is also using neural network to process input data using quantization. Therefore, it would have been obvious to one ordinary skilled in the art to use neural network to find quantization value as taught by Toth in view of Garcia by using highest activation function value at output layer as taught by Xu to improve neural network and preserve quality of the data being processed (claim 4 and abstract, QP here stands for quantization parameter).
Moreover, Toth in view of Garcia and XU fails to disclose the claimed limitations of:
“determining a reconstructed input signal by performing inverse quantization on the predictive quantization index; and determining a total loss function for the neural network classifier using the original input signal and the reconstructed input signal.”

Mukherjee does teach the claimed limitation of, determining a reconstructed input signal by performing inverse quantization on the predictive quantization index”. As seen in Mukherjee Fig 4, 410 dequantization is performed which can be considered as an obvious equivalent of the inverse 
Toth in view of Garcia in view of XU in view of Mukherjee fails to disclose the claimed limitations of “determining a total loss function for the neural network classifier using the original input signal and the reconstructed input signal.”
Bernal does teach “determining a total loss function for the neural network classifier using the original input signal and the reconstructed input signal” (Paragraph 0043-0047; equation 2 and 4). Here, it can be seen that loss function is found using reconstruction error which is shown to be comparing the raw data to the reconstructed data (paragraph 0046). Bernal is considered analogous to the art because it is also processing raw input data using neural network classifier and calculating loss function. Therefore, it would have been obvious to one skilled in the art to use neural network as taught . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (Document ID: US-20060251330-A1  in view of Garcia (Document ID: US-20190258928-A1) in view of Bernal (Document ID: US-20180063538-A1
Regarding claim 10, Toth and Garcia teaches method of determining a loss function in claim 1, where Toth teaches an error factor determination function. However, it fails to specifically mention it being in combination of cross-entropy and loss function of reconstruction of input signal.
Bernal does teach the total loss function being the combination of reconstruction error and cross entropy (Paragraph 0043-0047; equation 2,3, and 4). Bernal is considered analogous to the art because it is also processing raw input data using neural network classifier and calculating loss function. Therefore, it would have been obvious to one skilled in the art to use neural network as taught by Toth with addition of total loss function calculation as taught by Bernal to improve the reconstruction accuracy (paragraph 0042, lines 6-10). 
Conclusion
The analogous prior art made of record and not relied upon is considered to applicant’s disclosure.
(Non-Patent literature: “Conditional Probability Models for Deep Image Compression”) teaches reconstruction loss function
Terada (Document ID: US 20180184123 A1) teaches encoding method which includes quantization and inverse quantization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL P. KARELIA/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
12/30/2021